Title: To Thomas Jefferson from John Harmanson, 20 January 1781
From: Harmanson, John
To: Jefferson, Thomas


Northampton, 20 Jan. 1781. In accordance with instructions, two vessels loaded with corn were sent off to Head of Elk, but off Tangier Island were taken by a 10-gun privateer. One was sent to New York, but was forced ashore by a hard northwest wind-most of corn recovered in fair condition. Other vessel, robbed of sails, was ordered to follow privateer into harbor. It fell so far behind that, at night, it escaped; but having only a mainsail and a broken boom, was forced by wind to run ashore on the bay side and was bilged. Damaged corn was saved, except for 100 bu., and was sold at public sale “for about 6. or 7 pound ⅌ barrel.” About 7,000 bu. corn and as much oats still on hand, and instructions are requested concerning disposal. Salt would have been sent if fleet had stayed out three more days, but will be sent in “a fine New Vessel” if the fleet goes out. There are 700 or 800 bu. of salt. Orders were expected earlier.
